DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 have been presented for examination.
Claim Objections
Claims 1-19 are objected to because of the following informalities:  
The clams lack consistency.  For example, claim 1 breaks the preamble into different lines when it shouldn’t.  (i.e. line 2 should be written as “performing a safety analysis on a plant…” rather than placing “safety analysis on a plant…” on its own separate line).  Similar examples can also be found in the preambles for claims 3-6, 8-11 and 15-19.  Claim 13 also erroneously breaks the limitation starting on line 4.  Applicant are requested to review the claims to ensure other errors are not present and requested to make any and all corrections. 
In addition, the claims also do not follow consistent punctuation.  For example, claim 1 correctly breaks the limitations up using a “;” while claim 2 uses a combination of “;” and “,” in an apparently interchangeable manner.  Claims 3-19 appear to only use “,” between limitations.  The claims should be corrected to properly differentiate between each limitation by separating them with a “;”.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claim 12 is directed to a program, i.e., software, that is not stored on a statutory computer-readable medium.  Consequently, the claimed program is simply a series of mental steps, i.e., an abstract idea.  And, because an abstract idea does not fall into one of the four statutory categories of invention, claim 12 is non-statutory.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
PGPUB 2016/0133064 to Patino teaches detecting an error based on a comparison between a variable and its setpoint [0031].
CN 104974798 to Ding teaches triggering safety protection features when process variable rates exceed a given level.
Variable Setpoint Determination Methodology for the Plant Protection System to Lee et al teaches a plant protection system including fixed and variable setpoints and wherein variable setpoints are determining using three parameters; ceiling, step and rate 
The prior art of record does not teach or suggest either individually or in combination, selecting a first fixed analysis setpoint according to process variables of a power plant and a first reaching time; deriving a variable analysis setpoint satisfying the conditions of the first fixed analysis setpoint; and determine a variable trip setpoint by reflecting uncertainty of an instrumentation and control system in relation to the variable analysis setpoint.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        11/4/22